NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                              Fed. R. App. P. 32.1


                     United States Court of Appeals
                                               For the Seventh Circuit
                                               Chicago, Illinois  60604

                                                    April 2, 2009

                                                       Before

                                          MICHAEL S. KANNE, Circuit Judge

                                          TERENCE T. EVANS, Circuit Judge

                                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐4013

UNITED STATES OF AMERICA,                                   Appeal from the United States District
     Plaintiff‐Appellee,                                    Court for the Northern District of Indiana,
                                                            Hammond Division.
           v.
                                                            No. 2:05‐CR‐154
ANTHONY LEE CRUZ,
    Defendant‐Appellant.                                    Rudy Lozano,
                                                            Judge.




                                                     O R D E R

        This case returns to us on remand from the Supreme Court, see Cruz v. United States,
129 S. Ct. 992 (2009), directing reconsideration in light of Chambers v. United States, 129 S. Ct.
687 (2009).
        Anthony Cruz pleaded guilty to possession of a firearm by a felon.  See 18 U.S.C.
§ 922(g)(1).  The district court classified Cruz’s 1999 felony conviction for Failure to Return
to Lawful Detention, see IND. CODE § 35‐44‐3‐5(c), as a crime of violence and sentenced him
to 51 months’ imprisonment and three years’ supervised release.  Subsequently the
No. 06‐4013                                                                              Page 2

Supreme Court decided Chambers in which it held that the Illinois offense of failing to report
for service of a criminal sentence is not a “violent felony” for purposes of the Armed Career
Criminal Act.  129 S. Ct. at 693.  Although Cruz was not sentenced as an armed career
criminal, we interpret “violent felony” the same way as “crime of violence.”  See, e.g., United
States v. Templeton, 543 F.3d 378, 380 (7th Cir. 2008).  In their statements filed in accordance
with this court’s Circuit Rule 54, both parties agree that this case should be remanded to the
district court for resentencing.
        Accordingly, the sentence of the district court is vacated and this case is remanded
for proceedings consistent with this order.